—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered June 1, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The defendant killed his stepfather and, at trial, asserted a justification defense. The defendant, his mother, and his stepbrother had all been physically abused by the deceased and, for several years, the family had been in counseling with a social worker. The social worker and the defendant’s expert, a psychologist, testified at trial. The defendant was permitted to adduce some testimony regarding the general manifestations of “battered child/post-traumatic stress syndrome,” but was precluded from introducing the social worker’s records into evidence.
The court erred in refusing to admit into evidence the social work records which were related to diagnosis and treatment (see, People v Kohlmeyer, 284 NY 366; People v Davis, 225 AD2d 449). Under the circumstances of this case, the error was not harmless.
*653The court also improvidently exercised its discretion in limiting the defendant’s redirect examination of two witnesses. The questions that the defense counsel sought to pose were permissible (see, People v Barksdale, 188 AD2d 538; Prince, Richardson on Evidence § 6-501 [Farrell 11th ed]).
Since we are ordering a new trial, we note that, although unpreserved, the defendant correctly contends that the court also erred in refusing to permit his expert witness and the social worker to testify that he suffered from “battered child syndrome” (see, People v Taylor, 75 NY2d 277; People v Cronin, 60 NY2d 430). Although the defendant was permitted to elicit testimony regarding the general manifestations of “battered child syndrome,” the court erroneously ruled that testimony regarding the examination and diagnosis of the defendant was not admissible (see, People v Cronin, supra).
The defendant’s contentions regarding the court’s justification charge are unpreserved for appellate review and, in any event, without merit. His contentions regarding the admission into evidence of crime scene and autopsy photographs and the testimony of the People’s rebuttal expert witness are also without merit.
It is unnecessary to address the defendant’s remaining contentions. Bracken, P. J., Altman and Goldstein, JJ., concur.